United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2592NE
                                  _____________

Bernard Niewohner,                      *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
First American Title Insurance          *      [UNPUBLISHED]
Company,                                *
                                        *
                   Appellee.            *
                                  _____________

                           Submitted: February 24, 1999
                               Filed: March 9, 1999
                                _____________

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
                          _____________

PER CURIAM.

       Bernard Niewohner appeals the district court's adverse grant of summary
judgment in this diversity-based title insurance case. We review a grant of summary
judgment under a well-established standard. Because this is a diversity action, we
review de novo questions of state law. Having considered the record and the parties'
submissions, we are satisfied the district court correctly applied the law and the
record supports the district court's ruling. We also conclude a comprehensive opinion
in this diversity case would lack precedential value. We thus affirm on the basis of
the district court's ruling without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-